PER CURIAM.
Pursuant to the stipulation of counsel filed April 22, 1933, which provides that the decision of this court in cause No. 4973 and No. 4975, 67' E.(2d) 697 (B. T. A. Docket No. 33860), shall govern and determine the disposition of the petition for review in this cause, it is now here ordered and adjudged by this court that, as to the issues raised on the petition for review by the Commissioner of Internal Revenue, the decision of the United States Board of Tax Appeals, entered in this cause on June 29, 1932, be, and the same is hereby, reversed, and. .that this cause be, and the same is hereby, remanded to the United States Board of Tax Appeals with direction to modify the said decision of the said Board of Tax Appeals in accordance with the views expressed in the opinion .of this court in cause No. 4973, Commissioner of Internal Revenue v. Térré Haute Eleetric Company, Inc., etc., and cause No. 4975, Terre' Haute - Electric Co., Inc., etc., v. Commissioner of Internal Revenue, filed November 16, 1933. 67 E.(2d) 697.
It is further ordered that the mandate in this cause issue forthwith.